Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to Application no. 17/210,415 which is a CON of 16/381,770/ 11,056,128.  All claims have been examined and are currently pending.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
4.	Claim 5 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot refer back to another multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,056,128. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims represent a narrower version of the application claims, and thus read on and teach the limitations of the application claims as currently recited.
It would have been obvious to one of ordinary skill in the art before the effective filing date to merely remove certain limitations of the independent claims and still accomplish the desired objective of determining and adjusting noise suppression filter values (“omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art”.  In re Karlson, 136 USPQ 184.)


Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-4, 7, 9, 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pessoa et al (2007/0237271).

Regarding claim 1 Pessoa et al (2007/0237271) teaches Apparatus for processing an audio signal (abstract methods and systems for suppressing noise in an input signal; fig 3), comprising:  
5an audio signal analyzer for analyzing an audio signal to determine a plurality of noise suppression filter values for a plurality of bands of the audio signal (abstract; fig 3; 32-38: bands), 
wherein the audio signal analyzer is configured to determine the noise suppression filter values so that a noise suppression filter value is greater than or equal to a minimum noise 10suppression filter value, and so that the minimum noise suppression filter value depends on a characteristic of the audio signal (abstract; 38-39; 41-42; 53-55; 58;); and  
15a filter for filtering the audio signal, wherein the filter is adjusted based on the noise suppression filter values (39 filtered signal; 64 adjusting noise suppressor
Fig 3; abstract: Methods and corresponding systems for suppressing noise in an input signal include setting a minimum overall gain in a noise reduction processor for processing a first frame of data associated with the input signal. In response to a new minimum overall gain being set, the minimum overall gain in the noise reduction processor is replaced with the new minimum overall gain, and a second frame of data associated with the input signal is processed to suppress noise using the new minimum overall gain.;
38: Thus, the minimum overall gain is not a fixed constant; can be advantageously set as a function of time on a frame-by-frame basis under the control of noise suppressor controller).  

Regarding claim 2 Pessoa teaches Apparatus according to claim 1, wherein the audio signal analyzer is configured to determine the noise suppression filter values using a maximum decision based on a 20plurality of unconstrained noise suppression filter values and the minimum noise suppression filter value, the minimum noise suppression filter value being equal for the plurality of bands of the audio signal (38; 54).  

Regarding claim 3 Pessoa teaches Apparatus according to claim 1 or 2, wherein the audio signal analyzer is configured 25to calculate a gain value from a frame of the audio signal as the characteristic of the audio signal (abstract; fig3; 38 calculates a gain;
28-42; 53-55).  

Regarding claim 4 Pessoa teaches Apparatus according to claim 3, wherein the audio signal analyzer is configured to calculate the minimum noise suppression filter value based on:  30 a predetermined noise suppression value, and the gain value (fig3; 38;
 28-42:  Noise suppressor system 206 includes noise suppressor 302 (which can also be called a noise reduction processor) and noise suppressor controller 304, which controls a minimum overall gain setting of noise suppressor; minimum gain adapter 336 can use a least mean squares (LMS) algorithm to calculate new minimum overall gain signal 328 to control noise suppressor 302 in a way that will reduce the difference; 53-55).  

Regarding claim 7 Pessoa teaches 25Apparatus according to claim 3, wherein the audio signal analyzer is configured to analyze a band of the plurality of bands of the audio signal to determine, whether the band exhibits a first characteristic of the audio signal or a second characteristic of the audio signal, wherein the first characteristic of the audio signal is different from the second characteristic of the audio signal, and to determine the noise suppression filter values, when the second characteristic of the audio signal  30has been determined for the band (32; 38), 
so that the noise suppression filter values are equal to a product of a predetermined noise suppression value and the gain value, when the gain value is between 0 and 1 (abstract; 38; 53-55), or 35 
so that the noise suppression filter values are equal to the predetermined noise suppression value, when the gain value is between 1 and the product of the predetermined noise suppression value and a predetermined distortion limit, or  110971-9329.US01/14398 9963.142 
so that the noise suppression filter values are equal to the quotient of the gain value and the predetermined distortion limit, when the gain value is between the product of the predetermined noise suppression value and the predetermined distortion limit, or  5 
so that the noise suppression filter values are equal to 1, when the gain value is greater than the predetermined distortion limit 
(fig3; 28-42; 53-55).  

Regarding claim 9 Pessoa teaches Apparatus according to claim 1, wherein the apparatus comprises 
a time- 25frequency converter providing a frequency-domain representation of the audio signal providing the plurality of bands of the audio signal (fig 3; 29; 32), and 
wherein the audio signal analyzer is configured to calculate a noise suppression filter value for a band of the plurality of bands of the audio signal based on 30one or more bands of the plurality of bands of the audio signal, and the minimum noise suppression filter value (32-38), 
wherein the minimum noise suppression filter value is based on 35a predetermined noise suppression filter value which is equal for each band of the plurality of bands of the audio signal, or a predetermined distortion limit which is equal for a plurality of bands of the audio signal, and 110971-9329.US01/14398 9963.143a value derived from the characteristic of the audio signal, the value being equal for each band of the plurality of bands of the audio signal (abstract; fig 3; 28-42; 53-55).  

Regarding claim 11 Pessoa teaches Apparatus according to claim 3, wherein the audio signal analyzer comprises a voice activity detection unit providing a first voice activity information of the first frame of the 30audio signal, and a second voice activity information of the second frame of the audio signal, and a memory unit to store a previous gain value (abstract; 34 indicates whether the current frame is noise data or voice data), and 
wherein the audio signal analyzer is configured to:  
35estimate a second gain value based on a second frame of the audio signal in which voice has been detected according to the second voice activity information (34; 37-38), or  110971-9329.US01/14398 9963.144 
keep a gain value of a first frame if no voice activity has been detected in the second frame according to the second voice activity information, when voice has been detected in the first frame based on the first voice activity information, 5wherein the second frame follows the first frame in time (4; 34; 37-38).  

Regarding claim 12 Pessoa teaches Apparatus according to claim 1, wherein the audio signal analyzer is configured to calculate 10the minimum noise suppression value for a current frame based on a value derived from a characteristic of the audio signal calculated for a current frame (abstract; 32-38), and  
15 to analyze the audio signal for determining the value derived from the characteristic of the audio signal, and wherein the filter comprises a first filter stage and a second filter stage, and  20wherein the first filter stage is adjusted using the value derived from the characteristic of the audio signal, and wherein the second filter stage is adjusted according to the noise suppression filter values (fig3; 28-42; 53-55).  

Regarding claim 13 Pessoa teaches Apparatus according to claim 1, wherein the audio signal analyzer is configured to calculate the minimum noise suppression value for a second frame based on 30a value derived from the characteristic of the audio signal, calculated for a first frame (abstract; 38,39; 55), and 
wherein the filter comprises a first filter stage and a second filter stage, 35 wherein the first filter stage is adjusted according to the noise suppression filter values, and  110971-9329.US01/14398 9963.145 wherein the second filter stage is adjusted using the value derived from the characteristic of the audio signal (abstract; 38,39; 55), and wherein the audio signal analyzer is configured to analyze an output of the first filter 5stage for determining the value derived from a characteristic of the audio signal, and wherein the second frame follows the first frame in time (abstract; 38).  

Regarding claim 14 Pessoa teaches Apparatus according to claim 3, wherein the audio signal analyzer is configured 
to 10determine the gain value based on a voice activity information and the audio signal (4; 34; 37-38), or 
to determine a voice activity information and the audio signal after being filtered by the noise suppression filter values, and  
15 to acquire the voice activity information based on the audio signal (4; 34; 37-38), or
to acquire the voice activity information based on the audio signal after being filtered by the filter, or 
so that a voice activity information indicating no speech present is used to decrease the gain 20value (4; 34; 37-38).  

Regarding claim 15 Pessoa teaches Apparatus according to claim 1, 
wherein the audio signal analyzer is configured 
to analyze the audio signal in a 25sequence of frames comprising a first frame and a second frame following the first frame in time (29; 32), to determine, for the first frame, a first plurality of noise suppression filter values, and for the second frame, a second plurality of noise suppression filter values (29; 32-38), 
to determine the first plurality of noise suppression 30filter values so that the noise suppression filter values of the first plurality of noise suppression filter values are greater than or equal to a first minimum noise suppression filter value determined for the first frame, and so that the first minimum noise suppression filter value depends on a first characteristic of the first frame of the audio signal (abstract; 32-38; 53-55);  35 
to determine the second plurality of noise suppression filter values so that the noise suppression filter values of the second plurality of noise suppression filter values are greater than or equal to a second 110971-9329.US01/14398 9963.146 minimum noise suppression filter value determined for the second frame, and so that the second minimum noise suppression filter value depends on a second characteristic of the second frame of the audio signal (abstract; 32-38; 53-55); and  
5wherein the filter is configured for filtering the audio signal in the sequence of frames, wherein a first filter for the first frame is adjusted based on the first plurality of noise suppression values, and wherein a second filter for the second frame is adjusted based on the second plurality of noise suppression filter values (abstract; 32-38; 53-55), and  
10 to filter the first frame of the audio signal with the first filter and to filter the second frame of the audio signal with the second filter (abstract; 32-38; 53-55).  


Regarding claim 16 Pessoa teaches Method for processing an audio signal, comprising:  
15analyzing an audio signal to determine a plurality of noise suppression filter values for a plurality of bands of the audio signal, 
determining the noise suppression filter values so that a noise suppression filter value is greater than or equal to a minimum noise suppression filter value, and  20so that the minimum noise suppression filter value depends on a characteristic of the audio signal; and 
filtering the audio signal based on the noise suppression filter values.  
Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning.

Regarding claim 17 Pessoa teaches A non-transitory digital storage medium having a computer program stored thereon to perform the method for processing an audio signal, said method comprising: 
analyzing an audio signal to determine a plurality of noise suppression filter 30values for a plurality of bands of the audio signal, 
determining the noise suppression filter values so that a noise suppression filter value is greater than or equal to a minimum noise suppression filter value, and  35so that the minimum noise suppression filter value depends on a characteristic of the audio signal; and 
filtering the audio signal based on the noise suppression filter values, 110971-9329.US01/14398 9963.147 when said computer program is run by a computer.
Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning.



Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 6, 8, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pessoa in view of Buck et al (2013/0325458).

Regarding claim 6 Pessoa does not specifically teach where Buck teaches Apparatus according to claim 3, wherein the audio signal analyzer is configured to calculate the minimum noise suppression filter value using a minimum decision dependent on a predetermined noise suppression value and a quotient of a predetermined noise suppression value and the gain value (43; 40-47).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to determine the minimum noise suppression based on a quotient of a suppression value and gain value presenting a reasonable expectation of success.

Regarding claim 8 Pessoa teaches Apparatus according to claim 3, wherein the audio signal analyzer is configured to 10calculate for a first frame of the audio signal, a first gain value resulting in a first minimum noise suppression value (abstract; 38), 
wherein the audio signal analyzer is configured to calculate, for a second frame of the audio signal, a second gain value resulting in a non-smoothed second minimum noise 15suppression filter value (abstract; 38), 
wherein the second frame follows the first frame in time (abstract; 38), 
but does not specifically teach where Buck teaches smoothing (31; 38; 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate smoothing for improved audio output, allowing for the teaching of:
wherein the audio signal analyzer is configured to calculate a smoothed minimum 20noise suppression filter value for the second frame using the non-smoothed second minimum noise suppression filter value and the first minimum noise suppression filter value.  


Regarding claim 10 Pessoa does not specifically teach where Buck teaches Apparatus according to claim 1, wherein the audio signal analyzer is configured to 5calculate an amplitude information of the audio signal, and a gain value, as a characteristic of the audio signal, based on the amplitude information and a predetermined target value, to which the audio signal is adjusted to by means of the gain value (37-47).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the amplitude information to have additional signal information with the gain values for improved noise reduction and signal enhancement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAUN ROBERTS/Primary Examiner, Art Unit 2655